Citation Nr: 0528548	
Decision Date: 10/25/05    Archive Date: 11/01/05

DOCKET NO.  99-11 196A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial disability rating greater than 
20 percent for L4-L5 and L5-S1 spondylosis with associated 
small central herniated nucleus pulposus with degenerative 
disc disease and lumbar myositis for the period of time prior 
to February 20, 2002.

2.  Entitlement to a disability rating greater than 40 
percent for L4-L5 and L5-S1 spondylosis with associated small 
central herniated nucleus pulposus with degenerative disc 
disease and lumbar myositis for the period of time beginning 
February 20, 2002.  

3.  Entitlement to a compensable disability rating for otitis 
externa and otomycosis.

4.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
hypertension.

5.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
psychophysiologic musculoskeletal disorder claimed as tension 
headaches.

6.  Entitlement to service connection for depression, on a 
direct or secondary basis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The veteran had active service from November 1973 to November 
1975, from March 1976 to November 1976, and again from June 
1992 to March 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 1998, February 1999, October 
1999, and May 2000 decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.  

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 
38 U.S.C.A. § 7105(a) (West 2002), an appeal to the Board 
must be initiated by a notice of disagreement and completed 
by a substantive appeal after a statement of the case (SOC) 
is furnished to the veteran.  In essence, the following 
sequence is required: There must be a decision by the RO, the 
veteran must express timely disagreement with the decision, 
VA must respond by explaining the basis for the decision to 
the veteran, and finally the veteran, after receiving 
adequate notice of the basis of the decision, must complete 
the process by stating his argument in a timely-filed 
substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, 
and 20.203 (2005).

The veteran disagreed with the February 1999 rating decision, 
which granted service connection for a back disorder and 
assigned a 20 percent disability rating, in April 2002.  By 
rating decision dated in February 2004, the RO increased the 
veteran's disability rating from 20 percent to 40 percent 
with an effective date of February 20, 2002.  Where a veteran 
has filed a notice of disagreement (NOD) as to the assignment 
of a disability evaluation, a subsequent rating decision 
awarding a higher rating, but less than the maximum available 
benefit, does not abrogate the pending appeal.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  Thus, the back increased 
rating claim remains before the Board.

In September 2000, the veteran requested an RO hearing.  He 
withdrew this hearing request in June 2001.

The veteran has also raised the issue of total disability 
based on individual unemployability.  This issue, however, is 
not currently developed or certified for appellate review.  
Accordingly, it is referred to the RO for appropriate action.

The issue of whether new and material evidence has been 
received to reopen a claim for entitlement to service 
connection for psychophysiologic musculoskeletal disorder 
claimed as tension headaches is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the appellant's appeal. 

2.  Prior to February 20, 2002 the veteran's low back 
disability was manifested by subjective complaints of low 
back pain and objective findings of loss of lordosis of the 
lumbar spine, spondylitic changes at L4 and L5, tenderness to 
palpation and severe spasms of the paravertebral muscles from 
T-12 to S-1 bilaterally, negative but painful straight leg 
test, and moderate limitation of motion.  

3.  Beginning February 20, 2002 the veteran's low back 
disability is manifested by subjective complaints of low back 
pain and objective findings of osteoarthritic changes of the 
lumbar spine, mild disc narrowing at L4-L5 and L5-S1 levels 
with early degenerative disc disease, guarding causing 
antalgic gait, spasm causing flat lumbar lordosis, decreased 
tendon reflexes, small central herniated nucleus pulposus, 
and moderately severe limitation of motion.

4.  The veteran's otitis externa or otomycosis is 
asymptomatic and there is no evidence that the disorder has 
impaired his hearing.

5.  The RO denied service connection for hypertension in a 
February 1996 rating decision and the Board confirmed the 
RO's denial of the veteran's claim in a November 1998 
decision.   

6.  Evidence received since the November 1998 Board decision 
regarding the veteran's claim for service connection for 
hypertension does not bear directly and substantially upon 
the specific matter under consideration and is not, by itself 
or in connection with evidence previously assembled, so 
significant that it must be considered in order to fairly 
decide the merits of that claim.

7.  The veteran currently has depression, but it is not 
etiologically related to service or a service connected 
disability.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating of 40 
percent for L4-L5 and L5-S1 spondylosis with associated small 
central herniated nucleus pulposus with degenerative disc 
disease and lumbar myositis for the period of time prior to 
February 20, 2002, have been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, 4.71a, Diagnostic Codes 5015-5295 (2002); 
38 C.F.R. § 4.71a Diagnostic Code 5243 (effective September 
26, 2003).

2.  The criteria for a disability rating greater than 40 
percent for L4-L5 and L5-S1 spondylosis with associated small 
central herniated nucleus pulposus with degenerative disc 
disease and lumbar myositis for the period of time beginning 
February 20, 2002, have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, 4.71a, Diagnostic Codes 5015-5295 (2002); 
38 C.F.R. § 4.71a Diagnostic Code 5243 (effective September 
26, 2003).

3.  The criteria for a compensable disability rating for 
otitis externa and otomycosis are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§  4.85, 4.86, 4.87 
Diagnostic Code 6201, 6210 (2005).

4.  The Board's decision of November 1998 is final.  
38 C.F.R. § 3.104, 20.302, 20.1103 (1998), 38 U.S.C.A. § 7105 
(West 1991).

5.  No new and material evidence has been received since the 
November 1998 Board decision to reopen a claim for service 
connection for hypertension.  38 U.S.C.A.  § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2005).

6.  The veteran's depression was not incurred or aggravated 
in service and is not proximately due to or the result of his 
service connected back disorder.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2005).  Disability which is proximately due to or 
the result of a service-connected disease or injury shall 
also be service-connected.  See 38 C.F.R. § 3.310 (2005).  
Generally, service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was exhibited in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  In addition, certain chronic 
diseases, may be presumed to have been incurred during 
service if they become disabling to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Disorders 
diagnosed more than one year after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d).  

If a disability is determined to be service connected it will 
be assigned a disability rating.  Disability ratings are 
determined by the application of a schedule of ratings, which 
are based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2005).  
Separate diagnostic codes identify the various disabilities.  
The governing regulations provide that the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. § 4.7 (2005).  A request 
for an increased rating is to be reviewed in light of the 
entire relevant medical history.  See generally 38 C.F.R. § 
4.1 (2005); Payton v. Derwinski, 1 Vet. App. 282, 287 (1991).

1.  L4-L5 and L5-S1 spondylosis with associated small 
central herniated nucleus pulposus with degenerative 
disc disease and lumbar myositis

The veteran contends that his service connected back disorder 
is more disabling than initially rated and currently 
evaluated.  The U.S. Court of Veterans Appeals (Court) has 
held that unlike in claims for increased ratings, "staged 
ratings" or separate ratings for separate periods of time 
may be assigned based on the facts found following the 
initial grant of service connection.  Fenderson v. West, 12 
Vet. App. 119 (1999).  In this case, the RO issued a rating 
decision in February 1999 which granted service connection 
for a low back disorder and assigned a 20 percent evaluation.  
The veteran appealed the 20 percent rating initially 
assigned.  Hence, the issue of the proper evaluation to be 
assigned the veteran's back disorder from the time period 
beginning with the grant of original service connection is 
now before the Board, pursuant to the Court's holding in 
Fenderson.

In addition, the Board notes that while the veteran's service 
connected back disorder was initially assigned a 20 percent 
evaluation, the veteran was subsequently granted a 40 percent 
evaluation in a February 2004 rating decision with an 
effective date of February 20, 2002.  Nonetheless, as this 
increased rating does not constitute a full grant of all 
benefits possible for the veteran's service connected back 
disorder, and as the veteran has not withdrawn his claim, the 
issues concerning entitlement to increased ratings for a low 
back disorder are still pending.  See AB v. Brown, 6 Vet. 
App. 35 (1993).

There are two periods of time at issue here: from July 26, 
1995 to February 20, 2002, when the veteran's low back 
disorder was evaluated as 20 percent disabling; and from 
February 20, 2002 to the present, while the veteran's back 
disorder was evaluated as 40 percent disabling.  Thus, the 
Board must consider the proper evaluation to be assigned for 
both time periods, pursuant to the Court's holding in 
Fenderson.

The veteran contends that his service connected low back 
disability is more disabling than currently evaluated.  The 
veteran's lumbar disability was originally rated pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code (DC) 5295 (2002), which 
contemplates lumbosacral strain.  Under DC 5295, severe 
lumbosacral strain with listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion warrants a 40 percent 
rating.  A 20 percent rating is assigned with muscle spasm on 
extreme forward bending in standing position, loss of lateral 
spine motion, unilateral, in standing position.  A 10 percent 
rating is assigned with characteristic pain on motion.  See 
38 C.F.R. Part 4 § 4.71a, DC 5295 (2002).

In the February 2004 rating decision discussed above, the 
veteran's lumbar disability was subsequently recharacterized 
as L4-L5 and L5-S1 spondylosis with associated small central 
herniated nucleus pulposus with degenerative disc disease and 
lumbar myositis and evaluated under the criteria for 
intervertebral disc syndrome under DC 5243.  The veteran's 
back disorder is currently rated under 38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5243 (2002) intervertebral disc 
syndrome, as 40 percent disabling.  

During the pendency of this appeal, multiple revisions were 
made to the Schedule for Rating Disabilities for 
intervertebral disc syndrome.  Effective September 23, 2002, 
the criteria for adjudicating intervertebral disc syndrome 
was revised.  See 67 Fed. Reg. 54345-54349 (Aug. 22, 2002) 
(codified at 38 C.F.R. § 4.71a, Diagnostic Code 5293).  
Furthermore, on September 26, 2003, the rating criteria for 
all spinal disabilities, including intervertebral disc 
syndrome were revised and published in the Federal Register.  
See 66 Fed. Reg. 51454-51458 (Sep 26, 2003) (now codified as 
amended at 38 C.F.R. § 4.71(a), Diagnostic Codes 5235 to 
5243).  Where the law or regulations governing a claim change 
while the claim is pending, the version most favorable to the 
claimant applies, absent congressional intent to the 
contrary.  Accordingly, the Board is generally required to 
review both the pre- and post-September 26, 2003, rating 
criteria to determine the proper evaluation for the veteran's 
disability due to intervertebral disc disease.  If it is 
determined that the new criteria is more favorable, the new 
criteria may not be applied for the period prior to the 
revision.  See VAOPGCPREC 3-2000 (April 10, 2000).  As 
limited by 38 U.S.C.A. § 5110(g) (West 2002), the effective 
date of any increase assigned under the amended version of 
the rating schedule can be no earlier than the effective date 
of the regulation.

Under the previous DC 5293, effective prior to September 23, 
2002, postoperative, cured intervertebral disc syndrome 
warrants a zero disability rating, mild intervertebral disc 
syndrome warrants a 10 percent disability rating, moderate 
with recurring attacks warrants a 20 percent disability 
rating, severe with recurring attacks and intermittent relief 
warrants a 40 percent disability rating, and pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, and little intermittent relief 
warrants a 60 percent disability evaluation. See 38 C.F.R. § 
4.71a, DC 5293 (2002). 

Under new DC 5293, effective September 23, 2002 to September 
25, 2003, intervertebral disc syndrome (preoperatively or 
postoperatively) is to be rated either on the total duration 
of incapacitating episodes over the past 12 months or by 
combining under Section 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  Incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months warrant a 10 percent 
disability evaluation.  Incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past 12 months warrant a 20 percent disability 
evaluation.  Incapacitating episodes having a total duration 
of at least four weeks but less than six weeks during the 
past 12 months warrant a 40 percent disability evaluation.  
Incapacitating episodes having a total duration of at least 
six weeks during the past 12 months warrant a 60 percent 
evaluation.  38 C.F.R. § 4.71a, DC 5293 (2003).

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so. 38 C.F.R. § 4.71a, DC 5293 
(2003).

Under Note (2) of Diagnostic Code 5293, when evaluating on 
the basis of chronic manifestations, evaluate orthopedic 
disabilities using evaluation criteria for the most 
appropriate orthopedic diagnostic code or codes. Evaluate 
neurologic disabilities separately using evaluation criteria 
for the most appropriate neurologic diagnostic code or codes.

Note (3) of Diagnostic Code 5293 states that if 
intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the 
basis of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment.

A new rating formula for the spine became effective September 
26, 2003.  Under the new rating formula, intervertebral disc 
syndrome should be evaluated either under the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under § 
4.25.  Under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, a 10 percent 
disability evaluation is warranted for incapacitating 
episodes having a total duration of at least one week but 
less than two weeks during the past 12 months; a 20 percent 
disability evaluation is warranted for incapacitating 
episodes having a total duration of at least two weeks but 
less than four weeks during the past 12 months; a 40 percent 
disability evaluation is warranted for incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months; and a 60 
percent disability evaluation is warranted for incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months. 68 Fed. Reg. 51,456 (2003) (now codified 
at 38 C.F.R. § 4.71a, DC 5243 (2005)).

Under the General Rating Formula for Diseases and Injuries of 
the Spine, forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of height warrants a 10 percent disability rating.  
Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis 
warrants a 20 percent disability rating.  Forward flexion of 
the cervical spine 15 degrees or less; or favorable ankylosis 
of the entire cervical spine warrants a 30 percent disability 
rating.  Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine warrants a 40 percent disability rating.  Unfavorable 
ankylosis of the entire thoracolumbar spine warrants a 50 
percent disability rating.  Unfavorable ankylosis of the 
entire spine warrants a 100 percent disability rating.  68 
Fed. Reg. 51,456 (2003) (now codified at 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2005)).

Service medical records reflect treatment for lumbosacral 
strain in April 1974 and May 1976.  In June 1976 the veteran 
was treated for herniated nucleus pulposus (HNP) with L4 
compression.  Rating action in February 1999 granted service 
connection for L4-L5 and L5-S1 spondylosis with associated 
small central herniated nucleus pulposus with degenerative 
disc disease and lumbar myositis and assigned a 20 percent 
disability rating.  A rating action in February 2004 later 
increased the disability rating to 40 percent.  VA and 
private medical reports reflect treatment and evaluation of 
the spine on many occasions post service.      

	a.  Prior to February 20, 2002

Evidence relevant to the level of severity of the veteran's 
low back disorder prior to February 20, 2002 includes a VA 
radiology report dated in February 1995.  This report shows 
loss of lordosis of the lumbar spine due to paralumbar muscle 
spasm with spondylitic changes at L4 and L5 but without disc 
space narrowing.  Also of record are VA medical records dated 
from July 1988 through October 2001.  These records show 
complaints of, and treatment for, low back pain.

The veteran was afforded a VA examination in July 2001.  At 
the time of the examination, the veteran complained of 
constant low back pain.  Upon physical examination, the 
examiner noted the following ranges of motion of the 
thoracolumbar spine: flexion of 60 degrees, extension of 10 
degrees, lateral bending to the right and left of 15 degrees, 
and rotation to the right and left of 25 degrees.  The back 
was painful in all planes.  There was tenderness to palpation 
and severe spasms of the paravertebral muscles from T-12 to 
S-1 bilaterally.  There was also flattening of the 
lumbosacral lordosis. The musculature of the back was 
symmetrical.  There was no neurological deficit and no 
atrophies of lower extremities.  Manuel muscle test was 5/5 
from L1 to S1 myotomes.  Deep tendon reflexes were +2, 
patellar and Achilles tendons bilaterally.  Straight leg 
raise test was painful, but negative on the right (has 30 to 
35 degrees) and left side.  The diagnosis was severe 
lumbosacral myositis and lumbar strain.  The Board finds this 
medical report to be entitled to great probative weight. 

Turning to the DC for lumbosacral strain, DC 5295 (pre- 
September 23, 2002), the Board notes that the veteran's low 
back disability was characterized as severe lumbosacral 
myositis.  He had a loss of lateral motion of 15 degrees on 
each side and his straight leg test was painful.  Also, there 
were spondylitic changes at L4 and L5 suggesting possible 
osteoarthritis.  Thus, resolving all doubt in the veteran's 
favor, the Board finds that the veteran has met the criteria 
for a 40 percent disability rating under DC 5295 prior to 
February 20, 2002.  Where there is a reasonable doubt as to 
the degree of disability, such doubt will be resolved in 
favor of the claimant.  See 38 C.F.R. §§ 3.102, 4.3, 4.7 
(2005).  In addition, where there is a question as to which 
of two disability evaluations should be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
See 38 C.F.R. § 4.7 (2005). 

As for the potential for a yet higher rating, the Board notes 
that a 40 percent disability rating is the highest possible 
rating under DC 5295 (pre-September 23, 2002).  In order to 
qualify for the next highest rating the veteran would have to 
meet the criteria for a 50 percent disability rating under 
the new criteria.

Given the evidence of record, the Board finds that a rating 
greater than 40 percent for the veteran's low back disorder 
prior to February 20, 2002 is not warranted under the old or 
the new criteria.  The veteran's range of motion does not 
meet the criteria for a 50 percent rating under the new 
criteria as there is no evidence of ankylosis of the 
thoracolumbar spine, his forward flexion is 60 degrees.  
Also, there is no evidence of incapacitating episodes having 
a total duration of at least six weeks during the past 12 
months to warrant an increase.  Similarly, the veteran does 
not meet the criteria for a higher rating under the pre- 
September 26, 2003 criteria as there is no indication that 
the veteran suffered from pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc with little 
intermittent relief.  On the contrary, the July 2001 VA 
examination report indicates that the veteran suffers from 
chronic back pain, moderate limitation of motion, severe 
lumbosacral myositis, and lumbar strain.  A February 1995 
radiology report shows that the veteran had spondylotic 
changes at L4 and L5 with no disc space narrowing noted.  
Thus, under both the old and the new criteria, a disability 
rating greater than 40 percent prior to February 20, 2002 for 
the low back disorder is not warranted.

An evaluation of a musculoskeletal disability must also 
include consideration of the veteran's ability to engage in 
ordinary activities, including employment, and of impairment 
of function due to such factors as pain on motion, weakened 
movement, excess fatigability, diminished endurance, or 
incoordination.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(2005); DeLuca v. Brown, 8 Vet. App. 202 (1995).  In the July 
2001 VA examination, the examiner specifically noted that the 
veteran exhibited no measurable weakness, no muscle spasm, 
and no loss of motion due to weakness, fatigue, or 
incoordination.  Such a finding, and the post-service medical 
records as a whole, provide negative evidence against the 
claim for an evaluation beyond 40 percent prior to February 
2002.   




	b.  Beginning February 20, 2002

Evidence relevant to the level of severity of the veteran's 
low back disorder beginning February 20, 2002 includes the 
report of a December 2003 VA examination.  At the time of the 
examination, the veteran complained of constant low back 
pain.  Upon physical examination, the examiner noted the 
following range of motion of the thoracolumbar spine:  
flexion of 26 degrees, extension of 8 degrees, lateral 
bending to the right and left of 12 degrees, and rotation to 
the right and left of 15 degrees.  There was guarding causing 
antalgic gait and spasm causing flat lumbar lordosis.  Manual 
muscle strength was 5/5 from L1 to S1, myotomes bilaterally.  
Deep tendon reflexes were +1 Achilles and +1 patellar, 
bilaterally.  Straight leg raise test was painful at 30 
degrees, bilateral, negative.  The diagnosis was severe 
lumbar myositis and L4-L5, L5-S1 mild posterior spondylosis 
with associated small central herniated nucleus pulposus and 
degenerative disc disease, L3-L4 spondylosis with associated 
bulging disc.  

Also of record is a private radiology report dated in 
February 2002 showing osteoarthritis changes at the right 
side and lumbosacral spine, and mild disc narrowing at L4-L5 
and L5-S1 levels with early degenerative disc disease 
changes.      

Given the evidence of record, the Board finds that a rating 
higher than 40 percent for the veteran's low back disorder 
beginning February 20, 2002 is not warranted under either the 
old or the new criteria.  The veteran's range of motion does 
not meet the criteria for a 50 percent rating under the new 
criteria as there is no evidence of unfavorable ankylosis.  
Also, there is no evidence of incapacitating episodes having 
a total duration of at least six weeks during the past 12 
months to warrant an increase.  Similarly, the veteran does 
not meet the criteria for a 60 percent rating under the pre-
September 26, 2003 criteria as there is no indication that 
the veteran suffers from persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, and 
little intermittent relief.  Thus, under both the old and the 
new criteria, a higher rating for the low back disorder 
beginning February 20, 2002 is not warranted.

In reaching the above conclusions, the Board has considered 
the overall disability picture demonstrated by the record to 
arrive at the appropriate level of functional impairment such 
to provide for fair compensation in this case.  In so doing, 
the Board has carefully considered all applicable statutory 
and regulatory provisions to include 38 C.F.R. §§ 4.40 and 
4.59 as well as the holding in DeLuca v Brown, 8 Vet. App. 
202 (1995), regarding functional impairment attributable to 
pain, particularly in light of the fact that the appellant's 
disability is essentially manifested by pain.  Although the 
veteran has shown pain on extremes of range of motion and 
increased pain with repetitive range of motion, the Board 
finds that the effects of pain reasonably shown to be due to 
the appellant's service connected low back disorder are, 
however, already contemplated by the 20 percent and later 40 
percent ratings for intervertebral disc syndrome. 38 C.F.R. § 
4.71a, DC 5243 (2005).  

In this case, there is no objective evidence of further 
dysfunction in the form of atrophy, weakness, or deformity.  
There is no indication in the current record that pain due to 
disability of the low back causes functional loss greater 
than that contemplated by the assigned 20 percent and later 
40 percent evaluations.  38 C.F.R. §§ 4.40, 4.45 (2005); 
DeLuca.  Finally, without taking into consideration his 
complaints, the 40 percent evaluation could not be justified. 

The Board also finds that no higher evaluation can be 
assigned pursuant to any other potentially applicable 
diagnostic code.  Because there are specific diagnostic codes 
to evaluate the low back, consideration of other diagnostic 
codes for evaluating the disability does not appear 
appropriate.  See 38 C.F.R. § 4.20 (2005) (permitting 
evaluation, by analogy, where the rating schedule does not 
provide a specific diagnostic code to rate the disability).  
See Butts v. Brown, 5 Vet. App. 532 (1993).

	2.  Otitis externa and otomycosis

The veteran also contends that his service connected otitis 
externa and otomycosis is more disabling than currently 
evaluated.  The Board notes that in a June 1995 rating 
decision the RO rated the veteran's ear disorder as 
noncompensably disabling pursuant to 38 C.F.R. § 4.87a, DC 
6201 (1994), which provides that otitis media, catarrhal, 
chronic should be evaluated as hearing impairment.  At the 
time of the June 1995 rating there were no specific 
diagnostic codes to rate otitis externa and the RO rated the 
veteran under DC 6201 by analogy.  

The Board finds that the current 38 C.F.R. § 4.87, DC 6210, 
which is the diagnostic code for chronic otitis externa, is a 
more appropriate diagnostic code in this case.  Under DC 
6210, disease of the auditory canal with swelling, dryness 
and scaliness, or a serous discharge, and itching requiring 
frequent and prolonged treatment warrants a 10 percent 
rating.  Both DCs will be applied to the facts of this case.  

Evaluations for defective hearing are based upon organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, along with the 
average hearing threshold level as measured by puretone 
audiometry tests.  38 C.F.R. § 4.85 (1994), (2005).  Puretone 
threshold average is the sum of the puretone thresholds at 
1000, 2000, 3000 and 4000 Hertz, divided by four.  38 C.F.R. 
§ 4.85(d) (2005).  If impaired hearing is service connected 
in only one ear, in order to determine the percentage 
evaluation from Table VII, the non-service connected ear will 
be assigned a Roman Numeral designation for hearing 
impairment of I, subject to the provisions of § 3.383 under 
38 C.F.R. § 4.85.  

The provisions of 38 C.F.R. § 4.86 (2005) address exceptional 
patterns of hearing loss.  The exceptional patterns addressed 
in this section are present when the puretone threshold at 
1000, 2000, 3000 and 4000 Hz is 55 decibels or more, or when 
the puretone threshold is 30 decibels or less at 1000 Hz, and 
70 decibels or more at 2000 Hz. 

An April 1998 VA audiological examination reported the 
following:  

Puretone Threshold

1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right 
Ear
10 dB
10 dB
15 dB
30 dB
Left 
Ear
10 dB
10 dB
15 dB
15 dB

Puretone Threshold Average
Right Ear
16 dB
Left Ear
12 dB

Speech Recognition
Right Ear
96%
Left Ear
96%

In addition, the veteran was afforded a VA ear, nose, and 
throat examination in April 2002.  At the time of this 
examination the veteran complained of an earache with 
secretions, mainly on the left side.  He also complained of 
itching of the left ear as well as headaches.  

Upon physical examination, the examiner reported a normal 
auricle, external canal, tympanic membrane, tympanum, and 
mastoids.  There was no evidence of cerumen and no evidence 
of active disease at the present time in the middle, 
external, or any other part of the ear.  The diagnosis was 
normal ear examination with no evidence of otitis externa or 
media and no otomycosis observed during the examination.   

In the present case, the evidence does not show an 
exceptional level of impaired hearing in the reported 
audiological examinations such that 38 C.F.R. § 4.86 is not 
applicable to the veteran's claim.  Applying the results from 
the April 1998 VA audiological examination to Table VI yields 
a Roman numeral value of I for the right ear and I for the 
left ear, under both the pre and post June 10, 1999 criteria.  
See 38 C.F.R. §§ 4.85, 4.86.  Applying these Roman numeral 
values to Table VII, the Board finds that the veteran's ear 
was correctly evaluated as zero percent disabling in the 
August 1998 rating decision.  Id.  Furthermore, the April 
2002 VA examination showed a normal ear with no evidence of 
otitis externa or media and no otomycosis observed during the 
examination.  There was no showing of a disease of the 
auditory canal with swelling, dryness and scaliness, or a 
serous discharge, and itching requiring frequent and 
prolonged treatment which would warrant a 10 percent rating 
under DC 6210.    

Accordingly, the Board finds that the preponderance of the 
evidence is against entitlement to a compensable disability 
rating for otitis externa and otomycosis.  38 C.F.R. § 4.3.

The Board notes that the veteran filed his claim in July 
1997, well before the rating schedule for evaluating ear 
diseases were changed in 1999 and 2003.  However, the 
specific criteria and schedular evaluations under DCs 6201 
and 6210 were unchanged in any respect.  The Board is unable 
to find any change to 38 C.F.R.  § 4.87 which would allow 
application of any other diagnostic code to this claim. 38 
C.F.R. § 4.87, DCs 6200-6212 (2005); 38 C.F.R. § 4.87, DCs 
6200-6212. The Board is unable to find any other potentially 
applicable diagnostic code under which a compensable 
evaluation might be available.

	3.  Hypertension

The Board notes that the new regulations redefine "new and 
material evidence" and clarify the types of assistance VA 
will provide to a claimant attempting to reopen a previously 
denied claim.  66 Fed. Reg. at 44, 630 (codified as amended 
at 38 C.F.R. §§ 3.156(a), 3.159(c)).  These specific 
provisions are applicable only to claims filed on or after 
August 29, 2001.  66 Fed. Reg. At 45,620.  Because the 
veteran's claim was received in April 1999, the amended 
regulations do not apply.  

The veteran submitted his original claim for service 
connection for hypertension in October 1995.  The RO denied 
the veteran's claim in a February 1996 rating decision, 
finding no evidence of a current diagnosis of hypertension.  
In a November 1998 decision, the Board confirmed the RO's 
denial of the veteran's claim, this time finding that 
although there was a current diagnosis of hypertension, there 
was no nexus between this diagnosis and service.  Although 
the Board provided notice of the denial, the veteran did not 
initiate an appeal.  Thus, the Board's decision of November 
1998 is final.  38 C.F.R. § 3.104, 20.302, 20.1103 (1998), 38 
U.S.C.A. § 7105 (West 1991).          

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. § 
5108.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
According to VA regulation, "new and material evidence" 
means evidence not previously submitted to agency decision 
makers which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative or redundant, and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a) (2002).  In determining 
whether evidence is "new and material," the credibility of 
the new evidence must be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992); but see Duran v. Brown, 7 Vet. 
App. 216 (1994) ("Justus does not require the Secretary to 
consider the patently incredible to be credible").

In April 1999, the veteran filed another claim for 
hypertension, submitting a Puerto Rico National Guard medical 
treatment report dated in June 1996.  This report showed that 
the veteran was currently being treated for hypertension.  
The RO denied this claim in a May 2000 rating decision 
finding that, while there was now a showing of current 
disability, there was no nexus between the veteran's current 
hypertension and service.    

The Board notes that even though the RO's May 2000 rating 
decision found that there was no new and material evidence to 
reopen the claim, the Board has a jurisdictional 
responsibility to determine whether a claim previously denied 
by the RO is properly reopened.  See Jackson v. Principi, 265 
F.2d 1366 (Fed. Cir. 2001) (citing 28 U.S.C.A. §§ 5108, 
7105(c)).  Accordingly, the Board must initially determine on 
its own whether there is new and material evidence to reopen 
the claim.  

Upon review of the record, the Board finds that while some of 
the evidence received since the November 1998 Board decision 
is new, such evidence does not raise a reasonable possibility 
of substantiating the claim.  For instance, the June 1996 
Puerto Rico National Guard medical treatment report and VA 
outpatient treatment reports dated from February 1997 to 
October 2001 show treatment for hypertension, however, these 
records do not provide evidence as to whether the veteran's 
hypertension is due to and proximately caused by his military 
service many years ago.

Given that none of these records raise a reasonable 
possibility of substantiating the claim, the evidence is not 
new and material and the claim is not reopened.  38 U.S.C.A. 
§ 5108.

The veteran's own medical opinion is not a basis to reopen 
this claim.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").

4.	Depression

The veteran does not claim (and the record does not show) 
that depression was present or is otherwise related to 
service.  Instead, the veteran contends that service 
connection for depression is secondary to his service 
connected back disorder. 

Service medical records are negative for a psychological 
disorder in service.  The first showing of depression in the 
claims folder is in a VA outpatient treatment report, dated 
in December 1995, more than one year after discharge from his 
third period of service.  At that time, the veteran was 
diagnosed with major depression.       

The veteran was afforded a VA examination in April 2002.  The 
examiner was specifically asked to specify whether the 
veteran suffers from depression, and if so, whether it is due 
to his service connected back disorder.  During the 
examination the examiner elicited a history from the veteran 
of his psychiatric problems and his service connected back 
disorder.  The veteran reported that his back disorder limits 
and him and does not allow him to be the same person that he 
was.  

Based upon this examination, the examiner diagnosed the 
veteran with depressive disorder, not otherwise specified.  
Furthermore, upon review of the claims folder the examiner 
concluded that the veteran's neuropsychiatric condition was 
not etiologically related to his service connected 
disabilities, nor was it the result from a progression of his 
service connected disabilities.  The examiner stated that the 
veteran's diagnosed psychiatric disorder is an independent 
entity.  The Board must find this medical opinion to be of 
great probative value and clearly provides very negative 
evidence against the veteran's central theory in this case.  

Given the evidence of record, the Board finds that service 
connection for depression secondary to the service connected 
back disorder is not warranted.  The April 2002 VA examiner 
specifically opined that the veteran's depression is not 
related to his service connected disorder.  There is no 
contrary medical evidence of record.  The service records and 
post-service records only provide more evidence against this 
claim as they indicate a disability without association to 
the back disorder.

The veteran's claim for service connection implicitly 
includes the assertion that his depression is related to 
service, but his personal opinion as a lay person not trained 
in medicine is not competent evidence needed to establish a 
link between the depression and its relationship to service.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu, 2 Vet. App. at 492.  See also Routen v. Brown, 10 
Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical 
knowledge").  Thus, the veteran's personal opinion that the 
disability at issue began in service or that it is otherwise 
related to service because the condition was caused by 
another service connected disorder is not a sufficient basis 
for awarding service connection.  

As there is no evidence that the veteran's depression is 
related to service, and significant evidence against this 
claim, the claim for service connection must be denied.  38 
U.S.C.A. § 5107(b).

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A.  5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the Court held that VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of various letters sent to the veteran in 
May 2001, June 2001 and March 2002.  Since these letters 
fully provided notice of elements (1), (2), and (3), see 
above, it is not necessary for the Board to provide extensive 
reasons and bases as to how VA has complied with the VCAA's 
notice requirements.  See Mayfield v. Nicholson,  19 Vet. 
App. 103 (2005).  In addition, by virtue of the rating 
decisions on appeal, the statement of the cases (SOCs), and 
the supplemental statements of the cases (SSOCs) he was 
provided with specific information as to why his claims were 
being denied, and of the evidence that was lacking.  He was 
also supplied with the complete text of 38 C.F.R. § 3.159 
(the VCAA regulation) in the May 2001, June 2001, SOCs and 
April 2003, February 2004, and October 2004 SSOCs.  

Finally, with respect to element (4), the Board notes that 
the RO's letters, SOCs, and SSOCs generally informed the 
veteran that it was necessary to send any evidence in his 
possession to VA that supports his claims.  There is no 
allegation from the veteran that he has any evidence in his 
possession that is needed for a full and fair adjudication of 
this claim.  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done-irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication-the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R.  § 20.1102 (2005); Mayfield, 
supra.  The veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  That was legally 
impossible in the circumstances of this case, where the 
claims were adjudicated prior to enactment of the VCAA.  
However, the claimant still has the right to VCAA content 
complying notice and proper subsequent VA process, and that 
has been done, as discussed above.  The Board finds that any 
defect with respect to the timing of the VCAA notice 
requirement was harmless error.  See Mayfield, supra.  
Although the notices provided to the veteran in 2001 and 2002 
were not given prior to the first adjudications of the 
claims, the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
and, after the notice was provided, the case was 
readjudicated and additional SOCs and SSOCs were provided to 
the veteran in May 2001, June 2001, February 2002, April 
2003, February 2004, and October 2004.

The claims folder contains all available service medical 
records, VA medical records, VA examination reports, and 
private medical reports.  The veteran has not identified any 
other outstanding evidence to be obtained.  Accordingly, the 
Board finds that VA has satisfied its duty to notify and to 
assist pursuant to the VCAA.  See 38 U.S.C.A.  §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2005); Pelegrini II; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

An initial disability rating of 40 percent for service 
connected L4-L5 and L5-S1 spondylosis with associated small 
central herniated nucleus pulposus with degenerative disc 
disease and lumbar myositis for the period of time prior to 
February 20, 2002 is granted.

A disability rating greater than 40 percent for service 
connected L4-L5 and L5-S1 spondylosis with associated small 
central herniated nucleus pulposus with degenerative disc 
disease and lumbar myositis for the period of time beginning 
February 20, 2002 is denied.

A compensable disability rating for service connected otitis 
externa and otomycosis is denied.

New and material evidence not having not been received, the 
claim for service connection for hypertension is not 
reopened; the appeal is denied.

Service connection for depression is denied.


REMAND

With respect to the claim to reopen the veteran's previously 
denied claim for service connection for psychophysiologic 
musculoskeletal disorder (claimed as tension headaches) based 
on new and material evidence, review of the claims folders 
fails to reveal notice from the RO to the veteran that 
complies with VCAA notice requirements.  There does not 
appear to be any documentation showing the RO explained 1) 
what evidence is needed to reopen the veteran's claim, if 
any, 2) which portion of that evidence, if any, the veteran 
has the responsibility to provide, and 3) which portion of 
that evidence, if any, the VA is obligated to obtain or will 
attempt to obtain on the veteran's behalf.   See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).  Therefore, a remand to the RO is 
required in order to correct this deficiency.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  Board decisions are routinely vacated 
by the Court for such deficiencies. 

Accordingly, the case is REMANDED for the following action:


1.  The RO should notify the veteran and 
his representative of any information or 
lay or medical evidence not previously 
provided that is necessary to 
substantiate his claim to reopen a 
previously denied claim for service 
connection for psychophysiologic 
musculoskeletal disorder (claimed as 
tension headaches) based on new and 
material evidence.  The notice should 
indicate what information or evidence 
should be provided by the claimant and 
what information or evidence VA will 
attempt to obtain on the claimant's 
behalf.

2.  The RO should then review the 
record and ensure that all the above 
actions are completed.  When the RO is 
satisfied that the record is complete, 
and if additional evidence is 
obtained, the claim should be 
readjudicated.  If the claim remains 
denied the RO must furnish the 
claimant and her representative with a 
Supplemental Statement of the Case 
(SSOC) and allow the claimant an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


